Citation Nr: 0932762	
Decision Date: 08/08/09    Archive Date: 09/04/09

DOCKET NO.  04-40 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for disability 
exhibited by impaired vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to July 
1961. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss and a disability exhibited by 
impaired vision.  Timely appeals were noted from that 
decision.  The claims folder was later transferred to the 
Montgomery, Alabama RO at the request of the Veteran.  

In October 2007, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  Bilateral hearing loss first manifested years after 
service and is not related to service.

2.  A disability exhibited by impaired vision first 
manifested years after service and is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  A disability exhibited by impaired vision was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2003 and November 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The November 2007 correspondence notified the 
Veteran of the way initial disability ratings and effective 
dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to these claims, because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of impaired hearing and impaired vision, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of impaired 
hearing and vision in service and the first suggestion of 
pertinent disability many years after active duty, relating 
these disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties 
to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection will also be presumed for certain chronic 
diseases, such as sensorineural hearing loss, if manifest to 
a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the Veteran has 
received a diagnosis of bilateral sensorineural hearing loss, 
the evidence of record fails to establish any clinical 
manifestations of hearing loss for VA compensation purposes 
within one year of service.  See 38 C.F.R. §§ 3.307, 3.309.  
Thus, the criteria for presumptive service connection have 
not been satisfied.   

The Veteran has attributed bilateral hearing loss to in-
service exposure to firing ranges.  His DD-214 reflects that 
he achieved a marksman's badge while in active service, 
indicating that he had some exposure to firing ranges.  Thus, 
the Board finds that the Veteran's assertions as to exposure 
to the noise of firing ranges are presumed true as they are 
consistent with his service.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, bilateral sensorineural hearing loss was 
diagnosed after a March 2003 VA audiological evaluation.  
Therefore, the first element of a service connection claim is 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the Veteran's service 
treatment records have been reviewed.  Such records are 
absent any complaints or treatment referable to hearing loss.  
Whispered voice testing conducted upon the Veteran's 
separation in June 1961 showed normal hearing.

These findings do not demonstrate a hearing disability for VA 
compensation purposes.  However, although the service 
treatment records do not show that a hearing disability was 
incurred during active duty, this does not in itself preclude 
a grant of service connection.  Indeed, service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  However, a 
review of the post-service evidence does not lead to the 
conclusion that any current hearing loss is causally related 
to active service, for the reasons discussed below.   

At the time of his March 2003 diagnosis, the Veteran 
indicated that the onset of his hearing disability was a 
"couple of years."  He was prescribed hearing aids.  Review 
of the record shows no further evidence of treatment for 
hearing loss.

On review, a preponderance of the evidence is against a 
finding that bilateral hearing loss is related to service.  
Despite in-service noise exposure, the Veteran did not report 
a hearing loss during service, nor was any loss of hearing 
documented on his official medical examinations.  Hearing was 
reportedly normal on the July 1961 separation examination.  
The Report of Medical History from that examination reflects 
that the Veteran did not ever have any trouble with his ears.  
This is not consistent with his current claim that hearing 
loss started in service and continued since then.  The 
Veteran did not seek treatment for hearing loss until March 
2003, over 40 years after his discharge from service.  During 
his March 2003 evaluation, the Veteran indicated that his 
hearing difficulties had begun only a "couple of years" 
prior.  The Board does not find the Veteran's claim that his 
hearing loss began in service and continued since to be 
credible under the circumstances.  

The Board is mindful of the finding in Hensley v. Brown, 5 
Vet. App. 155 (1993), in which the United States Court of 
Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  However, no 
competent evidence has been submitted that relates the 
Veteran's current disability to his service.  Absent 
competent medical evidence that the Veteran's hearing loss 
had its onset during service, service connection must be 
denied.  

The Board acknowledges the Veteran's belief that his hearing 
loss is causally related to active service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hearing loss is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


Impaired Vision

The Veteran has been diagnosed with a variety of visual 
impairments, including cataracts and glaucoma.  In a December 
2003 statement, he has attributed his impaired vision to a 
1959 incident during which his eyes were sprayed with a 
chemical.  According to the Veteran, following this incident, 
he underwent "extensive" eye treatment at the clinic at 
Fort Myer in Arlington, Virginia.  

The Veteran's service treatment records reflect that he was 
treated at Fort Myer in July 1959 for a complaint of an 
inability to read fine print.  An examination showed that the 
Veteran's vision was 20/25 bilaterally.  He was prescribed 
corrective lenses for general wear and reading.  There is no 
evidence of a physical injury to the eye, nor is there any 
other evidence of treatment at Fort Myer for an eye disorder, 
although there are many records from that facility contained 
within the record.  The RO has also made a thorough search 
for any records from Fort Myer that may not have been 
included with the Veteran's service treatment records; 
however, no other records pertinent to an in-service eye 
injury have been located.  

On review, a preponderance of the evidence is against a 
finding that the Veteran's impaired vision is related to 
service.  After a thorough search for documentation, there is 
no medical evidence that the Veteran received an eye injury 
in service or that he was otherwise treated for a disorder 
resulting in impaired vision.  There is one July 1959 
reference to an inability to read fine print, which was 
apparently treated with a prescription for corrective lenses.  
Refractive errors are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation.  38 C.F.R. § 3.303(c), 4.9.

None of the physicians who have treated the Veteran for 
impaired vision have related his disability to service; 
however, the Veteran has testified that he has had 
difficulties with his vision since his discharge.  Lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   Nevertheless, the Board finds 
that the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record.  The eyes were reportedly normal on the separation 
examination in July 1961.  Visual acuity was correctable to 
20/20 and the Veteran denied that he had or had had eye 
problems on his Report of Medical History.  The post-service 
medical evidence does not reflect clinical treatment for an 
acquired eye disability for many years post-service and there 
is no suggestion in the clinical record that currently 
diagnosed acquired eye disability is related to service.  
While the Veteran may be competent to note his decrease in 
visual acuity, he has not been shown to possess the requisite 
training or credentials needed to diagnose cataracts or 
glaucoma or to render a competent opinion as to medical 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's disability exhibited by impaired 
vision is causally related to active service.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A.        
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



  
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for disability exhibited by 
impaired vision is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


